UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
JOSHUA KUPFNER, Individually and on behalf
of all others similarly situated,

       Plaintiff,

       v.

ALTICE USA, INC., ALTICE EUROPE
N.V. (f/k/a ALTICE N.V.), PATRICK
DRAHI, JÉRÉMIE JEAN BONNIN,
ABDELHAKIM BOUBAZINE, MICHEL
COMBES, DAVID P. CONNOLLY,
DEXTER G. GOEI, VICTORIA M. MINK,                          Case No.: 1:18-cv-06601-(FB) (PK)
MARK CHRISTOPHER MULLEN,
DENNIS OKHUIJSEN, LISA                                      ORDER APPOINTING LEAD
ROSENBLUM, CHARLES F. STEWART,                              PLAINTIFF AND LEAD COUNSEL
RAYMOND SVIDER, GOLDMAN SACHS
& CO. LLC, J.P. MORGAN SECURITIES                           CLASS ACTION
LLC, MORGAN STANLEY & CO. LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER &
SMITH, INC., BARCLAYS CAPITAL INC.,
BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE SECURITIES (USA)
INC., DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC,
SCOTIA CAPITAL (USA) LLC, SG
AMERICAS SECURITIES LLC, and TD
SECURITIES (USA) LLC,

               Defendants.

                                                 ORDER

       WHEREAS, the above-captioned securities class action (the “Securities Class Action”)

has been filed against defendants Altice USA, Inc. and certain of its officers and directors,

alleging violations of the federal securities laws;

       WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. § 77z-1(a)(3)(A)(i), on November 19, 2018, a notice was issued to
potential class members of the action informing them of their right to move to serve as lead

plaintiff within 60 days of the date of the issuance of said notice;

       WHEREAS, on January 18, 2019, Plaintiff Andrea Hadzimichalis (“Movant”) moved the Court

to be appointed lead plaintiff and approve Movant’s selection of The Rosen Law Firm, P.A. as Lead

Counsel;

       WHEREAS, two other plaintiffs also requested to be appointed lead plaintiffs and to have their

selection of lead counsel be approved (Dkts. 6, 11);

       WHEREAS, one movant filed a notice of non-opposition (Dkt. 16), and the other one withdrew

his request (Dkt. 22);

       WHEREAS, Movant is the only remaining proposed Lead Plaintiff;

        WHEREAS, Defendants have not opposed Movant's request;

        WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

 lead plaintiff is the person or group of persons that has either filed a complaint or has made a

 motion in response to a notice and has the largest financial interest in the relief sought by the

 Class and satisfies the requirements of Fed. R. Civ. P. 23; and

         WHEREAS, the Court finds that Movant has the largest financial interest in this action

 and prima facie satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See

 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I);
             IT IS HEREBY ORDERED THAT:

                APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

        1.      Pursuant to Section 27(a)(3)(B) of the Securities Act, 15 U.S.C. § 77z-1(a)(3)(B),
Movant is appointed as Lead Plaintiff for the class.

        2.      Movant’s choice of counsel is approved and, accordingly, The Rosen Law

Firm, P.A. is appointed as Lead Counsel.



                                                  2
       3.        Lead Counsel, after being appointed by the Court, shall manage the prosecution of

this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

by the Court with the responsibilities that include, without limitation, the following: (1) to prepare

all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance with

the schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4)

prepare the case for trial; and (5) to engage in settlement negotiations on behalf of Lead Plaintiff

and the Class.




                                               SO ORDERED:


Dated March 22, 2019
                                                        Peggy Kuo
                                               HONORABLE PEGGY KUO
                                               UNITED STATES DISTRICT JUDGE




                                                3
